Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142885                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 142885
                                                                    COA: 302179
                                                                    Jackson CC: 06-004717-FC
  JERRY MORTON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2011                       _________________________________________
           h0718                                                               Clerk